App. Div., Sup. Ct. N. Y., 1st Jud. Dept.; and
C. A. 2d Cir. Certiorari granted limited to Question 1 presented by the petitions which reads as follows:
“1. Is Article 1, Section 6 of the New York State Constitution and Section 1123 of the New York City Charter repugnant to the United States Constitution in that any public officer who refuses to sign a waiver of immunity and claims a privilege against self-incrimination suffers a penalty of loss of his public position and is barred from public employment for five years under the New York State Constitution and forever under the New York City Charter?”
The cases are consolidated and a total of two hours is allotted for oral argument.
Reported below: No. 210, 22 App. Div. 2d 683, 253 N. Y. S. 2d 401; No. 290, 345 F. 2d 305.